     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                   Case No. 1:15-cv-01360-DAD-HBK
12                        Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                          TO MODIFY DISCOVERY AND
13            v.                                          SCHEDULING ORDER TO EXTEND THE
                                                          DISPOSITIVE MOTION DEADLINE
14    JAY JONES, ET. AL.,
                                                          (Doc. No. 132)
15                        Defendants.
16

17

18

19           Pending before the Court is Plaintiff’s motion to modify the discovery and scheduling

20   order, attaching his own declaration, filed May 27, 2021. (Doc. No. 132, “Motion”; Doc. No. 132

21   at 9-12, “Pl. declaration”). Defendants Escarcega, Jones, Schmidt, and Yerton filed a response

22   opposing the Motion on June 17, 2021, including declaration of attorney Arthur B. Mark. (Doc.

23   No. 135, “Response”; Doc. No. 135-1. “Def. declaration”). Plaintiff filed a reply, including

24   exhibits, totaling 36 pages. (Doc. No. 139, “Reply”). This matter is ripe for review.

25                                            I.      SUMMARY

26           Plaintiff seeks to enlarge the dispositive motion deadline. (Doc. No. 132 at 1). Specifically,

27   Plaintiff requests the dispositive deadline be extended for sixty days from the later of: (1) the court’s

28   resolution of Plaintiff’s pending discovery motions; or (2) after Defendants Jones and Escarcega
     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 2 of 6


 1   comply with the Court’s October 28, 2020 Order.1 (Doc. No. 132 at 7). Plaintiff states he requires

 2   an extension to the dispositive deadline so he may “seek summary judgment against Defendant

 3   Schmidt” and “defend against any dispositive motions that the Defendants may file.” (Id. at 4).

 4   Plaintiff argues that two “ongoing discovery disputes” support his need for more time: (1)

 5   “additional discovery from Nelson” and (2) “to obtain the Office of Internal Affairs recordings-

 6   subject of the October 28, 2020 order.” (Id. at 4). Noting that the current dispositive motion

 7   deadline expired on May 26, 2021, Plaintiff submits that he cannot move for summary judgment

 8   or oppose Defendants’ pending motions for summary judgment with the above-referenced

 9   discovery disputes. (Id. at 6).

10           Defendants Yerton, Schmidt, Escarcega and Jones oppose Plaintiff’s Motion, providing a

11   thorough overview of the case history. (See Doc. No. 135). Significantly, Defendants point out that

12   the May 26, 2021 dispositive deadline applied only to Defendants Yerton, Schmidt, Escarcega, and

13   Jones, not to Nelson. (Id. at 2) (emphasis added) (citing Doc. No. 118). Defendants argue that

14   Plaintiff has failed to establish good cause and diligence to justify enlarging the dispositive motion

15   deadline based on his claims that he needs to create handwritten transcripts of the audio recordings

16   from the Office of Internal Affairs’ (hereinafter “OIA”) investigation, or the need to receive

17   Defendant Nelson’s responses to his request for admission. (Id. at 1-2).

18           Regarding Plaintiff’s need to create handwritten transcripts, Defendants submit that only

19   Nelson and Jones were interviewed for the OIA Investigation. (Id.). Escarcega, Yerton, and

20   Schmidt were not interviewed. (Id.) So, to the extent Plaintiff claims he was unable to file a motion
21   for summary judgment because he needs to create handwritten transcripts, Defendants argue that

22   the acknowledged delay in receiving audible recordings of Nelson’s and Jones’s interviews does

23   1
      The Court’s October 28, 2020 Order granted Plaintiff’s motion for reconsideration of the former
24   magistrate judge’s order on Plaintiff’s motion to compel, directing Defendants to produce CDCR Internal
     Affairs documents set forth in Plaintiff’s RFP No. 18 and 24 and inmate complaints against staff in RFP
25   No. 6. (See Doc. No. 105). In summary, RFPs 18 and 24 were identical, but merely directed at Defendant
     Jones and Escarcega, respectively, and generally stated: Please identify and produce any and all witness
26   statements, statements from plaintiff, evidence gathered, investigation reports, and/or any other documents
     or recordings created in connection with the investigation conducted by CDCR Internal Affairs
27   Investigator Magallan, into plaintiff’s allegation that he was moved into the cell with inmate Cedric Jones
     on July 24, 2014 in retaliation by CCI staff. Doc. No. 57 at 30.
28
                                                           2
     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 3 of 6


 1   not support why Plaintiff could not have filed a dispositive motion as to these other Defendants by

 2   the current deadline. (Id. at 2). Defendants further point out that since February 13, 2020, Plaintiff

 3   has had in his possession the OIA report containing detailed summaries of the recorded interviews

 4   from Jones and Nelson, which Plaintiff could use to oppose any summary judgment motions. (Id.

 5   at 3, 5-6).

 6            Turning to address Plaintiff’s claim that he needs Defendant Nelson’s responses to

 7   Plaintiff’s request for admissions, Defendants assert that Nelson’s admissions are binding on

 8   Nelson only, not on the other defendants. (Id. at 4-5). In Reply, Plaintiff asserts that his request

 9   for production addressed in the Court’s October 28, 2020 order was not only directed at Nelson’s

10   admissions, but also on a request for production of documents directed at Nelson.2 (Doc. No. 139

11   at 2).

12                                          II.     APPLICABLE LAW

13            Federal Rule of Civil Procedure 1 requires that the Court the parties secure “the just, speedy,

14   and inexpensive determination of every action.” Id. Fed. R. Civ. P. 6(b) provides for extending

15   deadlines for good cause shown, if the request to extend time is made before the original time, or

16   its extension expires; or, on a motion made after the time has expired, if the party failed to act

17   because of excusable neglect. Additionally, Fed. R. Civ. P. 16(b)(4) permits a court to modify a

18   scheduling order for good cause shown and with the judge’s consent.

19            Good cause requires less than manifest injustice but a focus on the diligence of the moving

20   party and that party’s reasons for seeking modification are the court’s focus in determining whether
21   to permit an enlargement of time. Stoddart v. Express Services, 2017 WL 3333994 *1-*2 (E.D.

22   Ca. August 4, 2017) (other citations omitted). “A scheduling order is not ‘a frivolous piece of

23   paper, idly entered, which can be cavalierly disregarded by counsel without peril.’” Id. at 1 (other

24   citations omitted). If the moving party fails to show diligence, the inquiry should end. United

25
     2
       In his Motion, Plaintiff notes needing more time because he did not have the Nelson and Jones recordings
26   from the OIA interviews. (Doc. No. 132 at 4). After filing the Motion, Plaintiff received another copy of
     the recordings, which appears to be audible. (Doc. No. 135-1 at 4). In his Reply, Plaintiff modifies his
27   argument to also include his former request for production of documents directed at Nelson. (Doc. No.
     139 at 2). Plaintiff’s argument raised for the first time in a reply brief, not raised in the initial Motion, are
28   waived. Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir. 1990).
                                                             3
     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 4 of 6


 1   States for use and benefit of Chen v. K.O.O. Construction, Inc., 445 F. Supp.3d 1055, 1056 (S.D.

 2   Ca. May 8, 2020) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.

 3   1992)).

 4                                           III.    DISCUSSION

 5             At the outset, Defendant Nelson did not respond the instant Motion and the Court does not

 6   construe the Motion as seeking an extension of the dispositive motion deadline as to Defendant

 7   Nelson. The deadline for dispositive motions directed at Defendant Nelson has long expired.

 8   (See Doc. No. 118). More than a year ago, Defendant Nelson filed a motion for summary

 9   judgment on June 22, 2020. (Doc. No. 85). The Court’s February 4, 2021 denied Plaintiff’s prior

10   motion to extend the case management deadlines as to Nelson but permitted a 14-day

11   enlargement of time to file any motions to compel directed at Nelson. (Doc No. 118 at 5-6).

12   Specifically, the February 4 Order determined as to Nelson that “Plaintiff has [not] exercised

13   diligence to justify extending the case management deadlines for a fifth time against Nelson, over

14   Nelson’s objection.” (Id. at 5). The Court further noted that absent Plaintiff filing a motion to

15   compel, any opposition to Nelson’s motion for summary judgment was due within thirty days.3

16   (Id. at 6). Thus, the Court does not construe the instant motion as seeking an extension of the

17   dispositive deadline as to Defendant Nelson as the Court already denied Plaintiff that relief in its

18   February 24, 2021 Order.

19             The Court’s February 4 Order, however, did grant Plaintiff’s unopposed motion extending

20   both the discovery deadlines and the dispositive deadline as to Defendants Escarcega, Jones,
21   Schmidt and Yerton—setting May 26, 2021 as the dispositive deadline for these Defendants. (Id.

22   at 7). Plaintiff now again moves to extend the dispositive deadline as to Defendants Escarcega,

23   Jones, Schmidt, and Yerton (hereinafter “these Defendants”). The Court finds Plaintiff has not

24   established either due diligence or good cause to extend the dispositive motions deadline as to

25   these Defendants.

26             Scheduling orders are at the heart of case management and intended to alleviate case
27
     3
      Because Plaintiff’s motion to compel remains pending, Plaintiff’s response to Nelson’s motion for
28   summary judgment is not yet due.
                                                          4
     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 5 of 6


 1   management problems. Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Ca. 1999) (citations

 2   omitted). Good faith compliance with Federal Rule of Civil Procedure 16 “plays an important

 3   role in this process.” Id. (citations omitted). To demonstrate diligence under Rule 16’s “good

 4   cause” standard a movant may be required to show the following: (1) that he or she was diligent

 5   in assisting the Court in creating a workable Rule 16 order; (2) that non-compliance with a Rule

 6   16 deadline occurred or will occur, notwithstanding diligent efforts to comply, because of the

 7   development of matters which could not have been reasonable foreseen or anticipated at the time;

 8   and (3) that he or she was diligent in seeking amendment to the Rule 16 order, once it became

 9   apparent that he could not comply with the order. Id. at 607-608 (citations omitted).

10              Here, the case has been pending since 2015. As noted in the February 4 Order, discovery

11   was supposed to end nearly two years ago—well before the current COVID-19 crisis. (Doc. No.

12   118 at 3). Notably, Plaintiff filed the instant Motion on the eve of the deadline, which had

13   already been extended. (See docket). Thus, Plaintiff waited until the last minute and has not

14   shown diligence in seeking amendment to the case management and scheduling order deadline

15   earlier.

16              Nor has Plaintiff shown that he assisted in creating a workable, modified Rule 16 order.

17   Prior to the Court’s issuance of its February 4 Order extending the dispositive motions deadline as

18   to these Defendants, the undersigned held a teleconference hearing on January 20, 2021. (See

19   docket). Plaintiff represented during that January 20, 2021 hearing that he would not be filing

20   any dispositive motions. Thus, merely six months ago, when Plaintiff had the opportunity to
21   discuss the issues surrounding Plaintiff’s prior motion to modify the case management and

22   scheduling order and discovery, Plaintiff did not alert the Court that he anticipated filing any

23   dispositive motions. Plaintiff’s concern at that time was the outstanding discovery and

24   responding to Defendant Nelson’s pending motion for summary judgment. Consequently,

25   Plaintiff has not shown that he assisted in creating a workable, modified Rule 16 order.

26              Putting aside Plaintiff’s representation to the undersigned at the January 2021 status
27   conference that he did not intend to file any dispositive motions, the two reasons Plaintiff relies

28   on for now needing more time do not justify another extension of time in this case. Regarding
                                                           5
     Case 1:15-cv-01360-DAD-HBK Document 143 Filed 07/26/21 Page 6 of 6


 1   Nelson’s responses to his requests for admission, Plaintiff makes no logical showing as to how

 2   Nelson’s responses to admissions are necessary for him to file a dispositive motion directed at the

 3   Escarcega, Jones, Schmidt, and Yerton. Regarding the OIA recorded interviews of Jones and

 4   Nelson, Defendants acknowledge that the audio recordings previously provided to Plaintiff

 5   appear to have not worked. (Doc. No. 135-1 at 3-4). Significant, however, is the fact that

 6   Plaintiff has had summaries of these interviews available to him and has not shown how his

 7   transcribed version of these interviews are necessary to support his motion for summary

 8   judgment.

 9            Further, as represented by the case history and the Defendants’ declaration, Plaintiff has

10   received responses and supplemental responses to his request for production addressed in the

11   Court’s October 28, 2020 order. Plaintiff was served 355 pages of documents including the OIA

12   investigation report on February 13, 2020; a supplemental response containing emails on April 8,

13   2020; and a supplemental response containing an unredacted OIA report. (Doc. No. 135-1, 1-2).

14            Turning to Plaintiff’s deadlines to respond to the Defendants’ respective dispositive

15   motions, Plaintiff’s deadline to respond to Nelson’s summary judgment remains governed by the

16   Court’s February 4 Order providing him thirty days to respond after the Court rules on his motion

17   to compel directed at Nelson. (Doc. No. 118 at 6) (permitting 30 days from date of ruling on

18   motion to compel to file response to Nelson’s summary judgment motion). Additionally,

19   regarding the motion for summary judgment filed on behalf of Defendants Escarcega, Jones,

20   Schmidt, and Yerton, the Court recently granted Plaintiff’s motion to extend the time to file an
21   opposition—setting the deadline as August 31, 2021. (Doc. No. 141).

22            Accordingly, it is ORDERED:

23            Plaintiff’s motion to modify the scheduling order (Doc. No. 132) to extend the time to file

24   dispositive motions against Defendants Escarcega, Jones, Schmidt, and Yerton is DENIED.

25
     Dated:      July 26, 2021
26                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        6
